Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows on page 29 of the Specification, starting at line 9 to add terminal punctuation (i.e., a period) to the last sentence: 
 	Figure 12 shows two cartridges 70 and 71 for placement in a flotation dispenser with the two dispensing cartridges having different buoyancy -F2 and -F3 with the flotation dispenser 40 having a buoyancy force F. By selection of the cartridge 70 which has a negative buoyancy force F, that is greater than the positive buoyancy force F of the floatation collar one finds that -F2 + F is less than zero thus causing the flotation dispenser 40 and cartridges therein to sink as shown in Figure 4. Thus cartridge 70 allows the flotation dispenser 70 to be used in a three-stage mode illustrated by Figure 4, Figure 5 and Figure [[6,]]6.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Per claim 27, while it is known in the art to provide a method of delivering two or more dispersants to a body of water through a flotation dispenser comprising: placing a first non-water consumable dispersant in the flotation dispenser (see, for example, US 6,562,243 to Sherman), in the examiner’s opinion the prior art fails to teach or render obvious the method further comprising placing a water consumable dispersant in a cartridge with the cartridge axially below the
non-water consumable dispersant in the flotation dispenser with the water consumable dispersant having a weight greater than a weight of the non-
  water consumable dispersant; and placing the flotation dispenser with the water consumable dispersant and the non-water consumable dispersant in the body of water wherein the weight of the water consumable dispersant in a consumed state is insufficient to maintain the flotation dispenser in a submerged condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on April 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 9,039,903 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
04/29/22